UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6905


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BOBBY JAMES BROWN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:00-
cr-00100-AMD-1)


Submitted:    August 6, 2009                 Decided:   September 2, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Bobby James Brown, Appellant Pro Se. Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bobby James Brown seeks to appeal the district court’s

orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion and his

motion for reconsideration.                 In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.             Fed. R. App. P. 4(b)(1)(A).              With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file    a    notice      of   appeal.      Fed.    R.   App.   P.    4(b)(4);     United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

               In an order filed on April 13, 2009, and entered on

April 14, 2009, the district court denied Brown’s § 3582(c)(2)

motion.           The order denying Brown’s motion for reconsideration

was entered on April 22, 2009.                   Brown’s notice of appeal, dated

May 11, 2009, was filed on May 13, 2009, after the ten-day

period       expired      but   within    the     thirty-day      excusable     neglect

period.           Because Brown filed the notice of appeal within the

excusable neglect period, we remand the case to the district

court       for    the    court   to     determine      whether     Brown   has    shown

excusable neglect or good cause warranting an extension of the

ten-day appeal period.             The record, supplemented, will then be

returned to this court for further consideration.

                                                                              REMANDED



                                             2